Per Curiam.
— This is an appeal from the Industrial Board of Indiana, in which appellant has assigned numerous errors in this court, among which is one which challenges the award of said board as being contrary to law. Under this assigned error the appellant, in its brief,-challenges the Workmen’s Compensation Act (Acts 1915 p. 392), upon which appellee predicates his claim, as being unconstitutional for numerous reasons set out in its brief.
The case is therefore transferred to the Supreme Court, under the first subdivision of §1392 Burns 1914, Acts 1901 p. 565.